DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-15, 17-25, 27-33, and 35-36 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (U.S. Patent Publication No. 20200296365) hereinafter referred to as Chen.

Regarding Claims 1, 9, 17, 18, 19, 27, 35, and 36 Chen discloses a method of decoding video data, the method comprising:
decoding, from a video bitstream for which adaptive loop filtering is enabled for luma blocks of one or more of a picture, a slice, a tile, or a tile group, a first syntax element indicating a number of adaptation parameter sets for the luma blocks of the one or more of the picture, the slice, the tile, or the tile group, wherein adaptation parameter sets include parameters for adaptive loop filters (e.g. in CTB based ALF, for luma component, when ALF is applied to a luma CTB, the choice among 5 temporal or 1 ;
decoding a plurality of first adaptation parameter set indices for the luma blocks of the one or more of the picture, the slice, the tile, or the tile group based on the number of adaptation parameter sets for the luma blocks of the one or more of the picture, the slice, the tile, or the tile group (e.g. ALF filters are received, where ALF filters are signaled in Adaptive Parameter Set (APS) and each ALF APS has one APS index. Multiple indicators are signaled in slice at an encoder side or parsed at a decoder side, where the multiple indicators are ALF APS indices associated with ALF filter sets for the ALF processing; paragraph 13);
decoding, from the video bitstream for which adaptive loop filtering is enabled for chroma blocks of the one or more of the picture, the slice, the tile, or the tile group, a second adaptation parameter set index for the chroma blocks of the one or more of the picture, the slice, the tile, or the tile group (e.g. if one of temporal filter sets is selected, only the corresponding FIFO index is signaled. For chroma component, when ALF is applied to a chroma CTB, if a new filter is signaled for a slice, the CTB uses the new filter; otherwise, the most recent temporal chroma filter satisfying the temporal scalability constraint in the FIFO is applied. After Adaptive parameter set (APS) was adopted in VTM4 (VVC Test Model 4), ALF filters are signalled in APS instead of slice; paragraph 9);
applying first adaptive loop filters to the luma blocks of the one or more of the picture, the slice, the tile, or the tile group based on the plurality of first adaptation parameter set indices (e.g. in CTB based ALF, for luma component, when ALF is applied to a luma CTB, the choice among 5 temporal or 1 signaled filter sets is indicated. If one of temporal filter sets is selected, only the corresponding FIFO index is signaled. For chroma component, when ALF is applied to a chroma CTB, if a new filter is signaled for a slice, the CTB uses the new filter; otherwise, the most recent temporal chroma filter satisfying the temporal scalability constraint in the FIFO is applied; paragraph 9); and
applying a second adaptive loop filter to the chroma blocks of the one or more of the picture, the slice, the tile, or the tile group based on the second adaptation parameter set index (e.g. in CTB based ALF, for luma component, when ALF is applied to a luma CTB, the choice among 5 temporal or 1 signaled filter sets is indicated. If one of temporal filter sets is selected, only the corresponding FIFO index is signaled. For chroma component, when ALF is applied to a chroma CTB, if a new filter is signaled for a slice, the CTB uses the new filter; otherwise, the most recent temporal chroma filter satisfying the temporal scalability constraint in the FIFO is applied; paragraph 9).

Regarding Claims 2, 10, 20, and 28 Chen discloses the method of claim 1, further comprising:
receiving the first syntax element indicating the number of adaptation parameter sets for the luma blocks of the one or more of the picture, the slice, the tile, or the tile group, the plurality of first adaptation parameter set indices for the luma blocks of the one or more of the picture, the slice, the tile, or the tile group, and the second adaptation parameter set index for the chroma blocks of the one or more of the picture, the slice, the tile, or the tile group in one or more of a picture header, a slice header, a tile header, or a tile group header of the video bitstream (e.g. in CTB based ALF, for luma component, when ALF is applied to a luma CTB, the choice among 5 temporal or 1 signaled filter sets is indicated. If one of temporal filter sets is selected, only the corresponding FIFO index is signaled. For . 

Regarding Claims 3, 11, 21, and 29 Chen discloses the method of claim 1, wherein each of the number of adaptation parameter sets for the luma blocks of the one or more of the picture, the slice, the tile, or the tile group includes a respective set of luma adaptive loop filters (e.g. in CTB based ALF, for luma component, when ALF is applied to a luma CTB, the choice among 5 temporal or 1 signaled filter sets is indicated. If one of temporal filter sets is selected, only the corresponding FIFO index is signaled. For chroma component, when ALF is applied to a chroma CTB, if a new filter is signaled for a slice, the CTB uses the new filter; otherwise, the most recent temporal chroma filter satisfying the temporal scalability constraint in the FIFO is applied; paragraph 9).

Regarding Claims 4, 12, 22, and 30 Chen discloses the method of claim 3, wherein each of the number of adaptation parameter sets for the luma blocks of the one or more of the picture, the slice, the tile, or the tile group includes only the respective set of luma adaptive loop filters (e.g. in CTB based ALF, for luma component, when ALF is applied to a luma CTB, the choice among 5 temporal or 1 signaled filter sets is indicated. If one of temporal filter sets is selected, only the corresponding FIFO index is signaled. For chroma component, when ALF is applied to a chroma CTB, if a new filter is signaled for a slice, the CTB uses the new filter; otherwise, the most recent temporal chroma filter satisfying the temporal scalability constraint in the FIFO is applied; paragraph 9).

the method of claim 1, wherein an adaptation parameter set corresponding to the second adaptation parameter set index includes a set of chroma adaptive loop filters (e.g. if one of temporal filter sets is selected, only the corresponding FIFO index is signaled. For chroma component, when ALF is applied to a chroma CTB, if a new filter is signaled for a slice, the CTB uses the new filter; otherwise, the most recent temporal chroma filter satisfying the temporal scalability constraint in the FIFO is applied. After Adaptive parameter set (APS) was adopted in VTM4 (VVC Test Model 4), ALF filters are signalled in APS instead of slice; paragraph 9).

Regarding Claims 6, 14, 24, and 32 Chen discloses the method of claim 5, wherein the adaptation parameter set corresponding to the second adaptation parameter set index includes only the set of chroma adaptive loop filters (e.g. if one of temporal filter sets is selected, only the corresponding FIFO index is signaled. For chroma component, when ALF is applied to a chroma CTB, if a new filter is signaled for a slice, the CTB uses the new filter; otherwise, the most recent temporal chroma filter satisfying the temporal scalability constraint in the FIFO is applied. After Adaptive parameter set (APS) was adopted in VTM4 (VVC Test Model 4), ALF filters are signalled in APS instead of slice; paragraph 9).

Regarding Claims 7, 15, 25, and 33 Chen discloses the method of claim 1, further comprising:
decoding, from the video bitstream, a second syntax element indicating if luma adaptive loop filter information for the luma blocks of the one or more of the picture, the slice, the tile, or the tile group is updated (e.g. according to CTU (coding tree unit) or CTB based ALF, an ALF filter set is selected and applied to all blocks in a CTU or CTB. Each slice contains at most one new set of signaled ALF filters and this filter set can be further reused in the following slices to reduce the overhead. The signalled ALF filter sets are stored and updated ; and
decoding, from the video bitstream, a third syntax element indicating if chroma adaptive loop filter information for the chroma blocks of the one or more of the picture, the slice, the tile, or the tile group is updated (e.g. according to CTU (coding tree unit) or CTB based ALF, an ALF filter set is selected and applied to all blocks in a CTU or CTB. Each slice contains at most one new set of signaled ALF filters and this filter set can be further reused in the following slices to reduce the overhead. The signalled ALF filter sets are stored and updated as a first-in-first-out (FIFO) buffer and named as temporal filter sets. In CTB based ALF, for luma component, when ALF is applied to a luma CTB, the choice among 5 temporal or 1 signaled filter sets is indicated. If one of temporal filter sets is selected, only the corresponding FIFO index is signaled. For chroma component, when ALF is applied to a chroma CTB, if a new filter is signaled for a slice, the CTB uses the new filter; otherwise, the most recent temporal chroma filter satisfying the temporal scalability constraint in the FIFO is applied; paragraph 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 16, 26, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen; in view of Chong et al. (U.S. Patent Publication No. 20130101018) hereinafter referred to as Chong.

Regarding Claims 8, 16, 26, and 34 Chen fails to explicitly disclose the method of claim 1, further comprising:
displaying a picture that includes filtered luma blocks of the one or more of the picture, the slice, the tile, or the tile group and filtered chroma blocks of the one or more of the picture, the slice, the tile, or the tile group.
However, Chong teaches displaying a picture that includes filtered luma blocks of the one or more of the picture, the slice, the tile, or the tile group and filtered chroma blocks of the one or more of the picture, the slice, the tile, or the tile group (e.g. the display device 32 displays the decoded video data to a user; paragraph 53). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Chong’s method for adaptive loop filtering includes performing luma adaptive loop filtering based for luma components of a block of pixels, and performing chroma adaptive loop filtering for chroma components of the block of pixels to include Chen’s method and apparatus for Adaptive Loop Filter (ALF) processing of reconstructed video, because it provides techniques for adaptive loop filtering for chroma components in a video coding process.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAFEMI OLUDAYO SOSANYA whose telephone number is (571)270-1069.  The examiner can normally be reached on M-F 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN BRUCKART can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/OBAFEMI O SOSANYA/Primary Examiner, Art Unit 2423